DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to claim 1, the prior art of record does not disclose a luminaire comprising a light-emitting diode light source, light sensor, control system configured to “calculate a numeric value representing a percentage by which the current intensity data is less than the previous intensity data, determine a percentage range that includes the numeric value, where the percentage range is one of a plurality of percentage ranges, each percentage range of the plurality of percentage ranges having an associated beam color; and cause the luminaire to emit a beam of light having the beam color associated with the percentage range that includes the numeric value” in combination with the other limitations of claim 1. 
Claims 2-11 are allowed as depending on claim 1. 
With respect to claim 12, the prior art of record does not disclose a luminaire comprising a light-emitting diode light source, light sensor, control system configured to “calculate a numeric value representing a percentage by which the current intensity data is less than the previous intensity data, determine a percentage range that includes the numeric value, where the 
Claims 13-17 are allowed as depending on claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/AMY X YANG/Examiner, Art Unit 2844    

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844